Citation Nr: 0833656	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability, 
to include disability of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a disability 
of the left great toe.  Additionally, the RO, in December 
2003, denied service connection for residuals of an injury to 
the left foot. 

The veteran appealed the Board's August 2005 decision that 
denied the veteran's claim of service connection for a left 
foot disability, to include disability of the left great toe, 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for an Order Vacating 
the Board Decision and Incorporating the Terms of This Remand 
(Joint Motion).  In a February 2007 Order, the Court granted 
the Joint Motion, which vacated the portion of the Board's 
August 2005 decision that denied the above service connection 
claim, and remanded the matter to the Board for action 
consistent with the motion.  The remaining portion of the 
Board's decision was left intact.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In November 2007, the Board remanded the veteran's service 
connection claim for further notice and evidentiary 
development.  After completing the requested development to 
the extent possible, a June 2008 supplemental statement of 
the case denied the claim, which was then returned to the 
Board for further appellate consideration.  After reviewing 
the claims file, the Board finds that there has been 
substantial compliance with its November 2007 remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

In May 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 


FINDING OF FACT

A current left foot disability, to include disability of the 
left great toe and arthritis, was initially demonstrated 
years after service and has not been shown by the probative, 
competent clinical evidence of record to be causally related 
to active service. 


CONCLUSION OF LAW

A left foot disability, to include disability of the left 
great toe, was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claims by means of 
letters to the appellant dated in April 2003, August 2005, 
and in November 2007.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the November 2007 letter informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in June 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The veteran submitted a statement, dated in December 2007, 
and a SSOC Notice Response form, dated in June 2008, each 
indicating that he has no other information or evidence to 
submit.  The Board has carefully reviewed his statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Service connection may be presumed 
for certain chronic diseases which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends service connection is warranted for a 
left foot disability, to include disability of the left great 
toe, due to foot injuries sustained while in the service.

The Board initially notes that the record contains a report 
of VA X-rays of the left foot, taken in November 2003, which 
reveals mild degenerative changes in his first 
metatarsophalangeal joint, a calcaneal spur, as well as 
calcification along the Achilles tendon.  See also Report of 
VA examination, conducted in May 2008 (noting a diagnosis of 
arthritis of the left foot).  Therefore, the Board finds that 
the first element of a service connection claim, that of a 
current disability, has been met.  

The report of the veteran's clinical entrance examination, 
dated in April 1978, reflects a normal evaluation of the 
veteran's feet.  The report of medical history, signed by the 
veteran, does not reflect any complaints of trouble with his 
feet.  A service medical record, dated in June 1980, reflects 
that the veteran was seen for right foot pain after he fell 
off of a 4 story building.  Physical examination did not 
reveal any finding regarding the left foot and the assessment 
was muscle trauma with soft tissue trauma, right foot.  
Another service medical record, dated in November 1980, notes 
the veteran had a sea urchin spine removed from his left 
foot.  It was noted that the urchin spines were removed from 
the ball of the left foot under the great toe.  Further, the 
veteran testified, at the May 2005 videoconference hearing, 
that he had injured both of his feet when he jumped off a 
building in service, although he only received treatment for 
the right foot.  (See Board videoconference hearing 
transcript at 4-5.)  The report of the veteran's separation 
medical examination, dated in July 1983, reflects a normal 
examination of the veteran's feet.

Regarding a medical nexus, the record includes both medical 
evidence that tends to support the veteran's claim and 
medical evidence that is against his claim.  Evidence tending 
to support his claim includes an April 2005 letter from a VA 
nurse practitioner; the evidence against his claim includes a 
May 2008 VA opinion.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The record reflects that the veteran was seen for a VA 
compensation and pension examination of the feet in May 2008.  
The VA examination report reflects the examiner noted that 
the veteran had two separate injuries to the feet.  It was 
noted that he had had a fall in June 1980, with injury to 
both feet, and that he had stepped on a sea urchin with his 
left great toe and had to have this removed.  After 
performing a physical examination of the veteran, a VA 
orthopedist opined that it "is not likely [that the 
veteran's] current symptomatology [of the left foot] is 
related to his old injury."  The VA examiner related the 
veteran's left foot symptomatology to natural occurring 
arthritis.  The examination report reflects that the claims 
file was reviewed.  The Board finds the May 2008 VA 
examination report to be highly probative evidence against 
the veteran's claim as the VA examiner reviewed the claims 
folder and provided clinical opinion regarding the etiology 
of the veteran's left foot arthritis.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  Another factor increasing the 
probative value of the May 2008 opinion is the specialized 
medical knowledge possessed by this VA orthopedist, the 
medical field in question here.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (noting that in evaluating the probative 
value of medical statements, the Board must look at factors 
such as the individual knowledge and skill in analyzing the 
medical data).  The Board also notes that the May 2008 VA 
examiner report reflects a thorough review of the medical 
history of the veteran's foot injuries.

The Board notes the April 2005 letter from M.A.C.  As noted 
in the Joint Motion, the Board also finds that the April 2005 
opinion of M.A.C., MSN, RN, provides an indication that the 
veteran's left foot disability may be associated with the 
veteran's service.  The Board notes this April 2005 letter 
from M.A.C indicates some review of the veteran's service 
medical records.  The Board finds the April 2005 letter to be 
less probative than the May 2008 opinion as the letter did 
not indicate a review of the entire claims folder was 
performed or that a physical examination of the veteran was 
performed.  Additionally, the probative value of the M.A.C.'s 
opinion is reduced because the examiner failed to provide a 
supporting rationale.  See Prejean, 13 Vet. App. at 448-49.  
The Board has also finds that the credentials of the author 
of the April 2005 letter, a registered nurse (R.N.), is a 
factor in weighing its probative value against the May 2008 
VA opinion by an orthopedist.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In summary, 
here, the Board places the greatest weight on the May 2008 VA 
opinion as it involved a thorough review of the record to 
include a physical examination of the veteran, contained a 
complete description of the history of the veteran's injuries 
to his feet, and provided an alternative for the etiology of 
the veteran's left foot disability.  Thus, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a left foot disability, to include 
disability of the left great toe, on a nonpresumptive direct-
incurrence basis.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  In this 
regard, the first post-service evidence of arthritis of the 
left foot was noted in a VA X-ray, dated in November 2003, 
approximately two decades after service.  As such, the Board 
finds that direct service connection on a presumptive basis 
is not warranted.

The Board acknowledges the veteran's statements and testimony 
that his current left foot disability is due to in-service 
injuries.  However, the veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the probative, competent medical evidence of 
record does not relate the veteran's current left foot 
disability to service or any incident therein.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the Board finds service connection for 
a left foot disability, to include disability of the left 
great toe, is not warranted.


ORDER

Entitlement to service connection for a left foot disability, 
to include disability of the left great toe, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


